DETAILED ACTION
The present Office action is in response to the amendments filed on 13 OCTOBER 2022 and the most recent Information Disclosure Statement.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 11/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Response to Amendment
Claims 1, 5, 13, and 17 have been amended. Claims 3 and 15 have been cancelled. Claims 1, 2, 4-14, and 16-20 are pending. Claims 8-12 and 20 are withdrawn from consideration. Claims 1, 2, 4-7, 13, 14, and 16-19 are examined.

Response to Arguments
Applicant’s arguments, see Remarks, filed 13 OCTOBER 2022, with respect to the rejection(s) of claim(s) 1 and 13 rejected under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Publication No. 2017/0359580 A1 (hereinafter “Su”). The disclosure of Su generates a model that associates features of a video with coding parameters and then utilizes the model for retrieving coding parameters based on features of the input video. See Su, FIGS. 2a-2b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359580 A1 (hereinafter “Su”) in view of U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”).
Regarding claim 1, Su discloses a method of performing video coding in a network-based system, performed by an encoding device (FIGS. 2a-2b depict the system performing the steps of video coding inclusive of training system 210 and the video coder 275), the method comprising: 
training a parameter set model for determining multiple parameter sets to be used for encoding ([0049], “The learning system 235 may analyze and process some or all of the raw data from the database 230 to determine a model, which may be stored in the model database 240. The model may be usable to determine predicted perceptive qualities of input video data coded according to various potential coding parameters.” FIG. 2a depicts the training system that associates features in the feature extractor 220 with coding parameters 224 and FIG. 2b depicts the controller 250 that extracts coding parameters from model 265 previously trained in model 240); 
obtaining a video content (FIG. 2b, image/video source 245); 
determining a parameter set for encoding the video content among the multiple parameter sets generated using the trained parameter set model, wherein the parameter set for encoding is selected among the multiple parameter sets based on a content type of the video content ([0051], “The parameter search system 260 may input the identified one or more features of the input video data to a model of the model database 265 (containing a copy of the corresponding model of the model database 230) of the controller 250. The model may be used to determine a set of potential coding parameters associated with the one or more features of the input video data. Each potential coding parameter may be associated in the model with a corresponding review data indicating a qualitative aspect of the respective potential coding parameter in view of the particular one or more features.” Features in [0036-0039] are described as a type of content); 
encoding the video content according to the parameter set ([0054], “The parameter search system 260 may thereby provide the selected coding parameter to the video coder 275. The video coder 275 may code the input video data using the coding parameter provided by the parameter search system 260”); 
transmitting the encoded video content to a decoding device ([0015], “The syntax unit 130 may develop a transmission bit stream from the coded video data for transmission to a decoding system”)

Su fails to expressly disclose transmitting the parameter set to the decoding device.
However, Chou teaches transmitting the parameter set to the decoding device ([0128], ll. 6-9, “video decoding pipeline 124 may determine the decoding parameters 132 based at least in part on the encoding parameters indicated with the encoded image data 38;” [0129], ll. 11-13, “the video decoding pipeline 124 may receive the filter parameters 74 along with the encoded image data 38;” [0130], ll. 1-6, “When machine learning blocks 34 are implemented in both the video encoding pipeline 32 and the video decoding pipeline 124, the video decoding pipeline 124 may receive the machine learning parameters 64 implemented in the video encoding pipeline 32 along with the encoded image data 38”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted the parameter set, Chou ([0128-0130]), in Su’s invention. One would have been motivated to modify Su’s invention, by incorporating Chou’s invention, to enable expected characteristics of a corresponding image without the decoder being separately trained and to facilitate improving encoding efficiencies ([0130]).
Regarding claim 2, Su and Chou disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the parameter set comprises a set of filter coefficients to perform filtering on one or more images of the video content ([0047], ll. 11-14, “the video encoding pipeline may down-scale and/or up-scale based on encoding parameters, for example, which indicate target aspect ratio, target filter (e.g., interpolation) weighting, and/or target filter mode;” [0076], ll. 3-8, “the filter block 54 may determine filter parameters 74 expected to reduce likelihood of perceivable visual artifacts when applied to decoded image data. For example, the filter block 54 may determine filter parameters 74 expected to reduce likelihood of producing perceivable block artifacts”). The same motivation of claim 1 applies to claim 2.
Regarding claim 4, Su and Chou disclose all of the limitations of claim 1, as outlined above. Additionally, Chou discloses wherein the parameter set is transmitted to the decoding device separately from the encoded video content ([0130], ll. 1-6, “When machine learning blocks 34 are implemented in both the video encoding pipeline 32 and the video decoding pipeline 124, the video decoding pipeline 124 may receive the machine learning parameters 64 implemented in the video encoding pipeline 32 along with the encoded image data 38.” Note, separately is interpreted as either in a different signal or in the same signal, but as separate data that is not derived from the encoded video content. Paragraph [0130] describes sending the parameters “along with” the encoded video content, which contrasts with other methods of transmission such as in paragraph [0128] describing deriving parameters from the video content that would not constitute transmitting “separately”). The same motivation of claim 1 applies to claim 4.
Regarding claim 13, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 13. Additionally, Su discloses at least one memory for storing computing program code ([0071], “the memory 518 may store program instructions that define an operating system 520 and various applications 522 that are executed by the processor 516”); and at least one processor configured to access the at least one memory and operate as instructed by the computing program code ([0071], “The computing device 500 may include a processor 516 and a memory 518. The memory 518 may store instructions that, when executed by the processor 516, effectuate any of the methods and techniques”).
Regarding claim 14, the limitations are the same as those in claim 2; however, written in machine form instead of process form. Therefore, the same rationale of claim 2 applies to claim 14.
Regarding claim 16, the limitations are the same as those in claim 4; however, written in machine form instead of process form. Therefore, the same rationale of claim 4 applies to claim 16.
Regarding claim 19, the limitations are the same as those in claim 1; however, written in machine form instead of process form. Therefore, the same rationale of claim 1 applies to claim 19. Additionally, Su discloses a non-transitory computer-readable storage medium ([0071], “The computing device 500 may include a processor 516 and a memory 518”).
Claim(s) 5, 6, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359580 A1 (hereinafter “Su”) in view of U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”), and further in view of U.S Publication No. 2021/0304355 A1 (hereinafter “Delattre”).
Regarding claim 5, Su and Chou disclose all of the limitations of claim 1, as outlined above. Su and Chou fail to expressly disclose wherein the content type of the video content includes a plurality of game types.
However, Delattre teaches wherein the content type of the video content includes a plurality of game types ([0206], ll. 3-6, “different neural networks may be trained to handle different types of games. One model may handle platformer games and another may handle first person games.” Note, Chou discloses video content for game platforms in ¶ [0061] for which the modification with Delattre can build upon).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have a plurality of game types as video content, Delattre ([0206]), in Su and Chou’s invention. One would have been motivated to modify Su and Chou’s invention, by incorporating Delattre’s invention, to allow for increased accuracy when processing images ([0206]).
Regarding claim 6, Su, Chou, and Delattre disclose all of the limitations of claim 5, as outlined above. Additionally, Delattre discloses wherein at least one parameter set is determined for each of the plurality of game types ([0206], ll. 3-6, “different neural networks may be trained to handle different types of games. One model may handle platformer games and another may handle first person games”). The same motivation of claim 5 applies to claim 6.
Regarding claim 17, the limitations are the same as those in claim 5; however, written in machine form instead of process form. Therefore, the same rationale of claim 5 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 6; however, written in machine form instead of process form. Therefore, the same rationale of claim 6 applies to claim 18.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359580 A1 (hereinafter “Su”) in view of U.S. Publication No. 2019/0075301 A1 (hereinafter “Chou”), and further in view of U.S Publication No. 2022/0070527 A1 (hereinafter “Kojima”).
Regarding claim 7, Su and Chou disclose all of the limitations of claim 4, as outlined above. Su and Chou fail to expressly disclose wherein the parameter set is transmitted to the decoding device prior to the encoded video content.
However, Kojima teaches wherein the parameter set is transmitted to the decoding device prior to the encoded video content ([0169], ll. 9-12, “distributes the machine-learned model data to the client terminal corresponding to the first viewer terminal 11, in synch with, or before or after, a timing of distributing low-bitrate-encoded data”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have transmitted the parameter set, as taught by Kojima ([0169]), in Su and Chou’s invention. One would have been motivated to modify Su and Chou’s invention, by incorporating Kojima’s invention, because it is obvious to try to send the parameters prior given the limited options of before, after, or synchronized with the predictability that since the model has already been trained prior to encoding, it is available for transmission prior to the entire process of encoding the video content.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481